Citation Nr: 0835525	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-31 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1980.         

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to service 
connection for tinnitus.  Service connection for bilateral 
hearing loss was granted and a zero percent rating was 
assigned from March 9, 2006.  The veteran was notified of 
this decision in December 2006.  A timely notice of 
disagreement was filed in January 2007.  A statement of the 
case was issued in September 2007.  However, the veteran only 
filed a substantive appeal for the issue of entitlement to 
service connection for tinnitus.  This is the only issue 
certified for appeal.  The issue of entitlement to a higher 
disability rating for hearing loss is not before the Board 
for appellate consideration.  See 38 C.F.R. § 20.200.  


FINDING OF FACT

Resolving doubt in favor of the veteran, the evidence 
establishes that veteran's current tinnitus is related to 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The veteran asserts that he incurred tinnitus due to noise 
exposure in service.  The veteran states that he served as a 
small arms repairman in the Army.  The veteran's DD Form 214 
shows that his military occupation was small arms repairman.  
In a May 2006 statement, the veteran indicated that he 
underwent basic and advanced combat training.  He stated that 
he also underwent air mobile training and he was involved in 
live fire exercises and regular and frequent exposure to air-
craft helicopters.  The veteran indicated that he was 
involved in air assault exercises.  He stated that as a small 
arms repairman, he did continuous maintenance and rebuilding 
of all firearms; he did function firing with proof rounds.  
He indicated that from 1980 to 1982, he served with the 
reserves as a unit armorer and supplyman.  He stated that a 
vital part of the job was to test fire or function fire 
weapons.  The veteran indicated that from 1982 to 1988, he 
served as security police specialist with the United States 
Air Force Reserve and he had constant exposure to direct 
flight line activities.  

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as noise due to arms fire 
or aircraft, and he is competent to report symptoms of 
ringing in the ear.  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Although a lay person is competent to 
testify as to symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the Board concludes that there is competent evidence that the 
veteran was exposed to noise due to arms fire and aircraft in 
service and he is competent to testify to observable symptoms 
such as ringing in the ears.  

The Board finds that the evidence of record is in equipoise 
as to whether the veteran currently has tinnitus that is 
related to his period of service.  In this case, there are 
medical opinions that are both for and against the veteran's 
claim.  The competent evidence in support of the claim 
consists of an April 2006 medical opinion by a clinical 
audiologist.  In the April 2006 opinion, the audiologist 
indicated that the veteran underwent a complete audiological 
evaluation.  The veteran reported to the audiologist that he 
was a combat arms specialist and he was exposed to 
significant noise levels around flight lines, aircraft, 
machine guns, mortars, rifles and rocket launchers.  As noted 
above, the veteran is competent to describe being exposed to 
loud noise, such as noise due to arms fire or aircraft, and 
he is competent to report symptoms of ringing in the ear.  
See Falzone; supra.  The audiologist opined that it was more 
likely than not that the veteran's bilateral tinnitus was the 
direct result of the excessive noise exposure while he was on 
active duty in the Army.   

The evidence of record which is against the veteran's claim 
consists of the September 2006 VA examination report.  In 
this report, the VA audiologist opined that the veteran did 
not have tinnitus for rating purposes because the veteran 
reported that he had rare ringing the ears and his 
description of the ringing was consistent with normal ear 
function.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran currently has tinnitus that is related to 
his period of service.  When the evidence is in such relative 
equipoise, the Board must give the veteran the benefit of the 
doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Thus, the Board finds that the veteran's tinnitus is related 
to the noise exposure in service.  Accordingly, service 
connection is warranted for tinnitus.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted, subject to the regulations pertinent 
to the disbursement of monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


